OFFICE OF THE AlTORNEY      GENERAL   OF TEXAS
                        AUSTIN




Bonorablo tom c. King
state   AudItor
Aumtin,   rexa8




                                  atfment of Sects in
                                  aftaohed hereto, does
                                        by the Works
                                  fw.m-la
                                  dlri8ion of the Fedor-




                     requirenmnt of the State laws?
                 on does not appear to be oovered in
     91 2nd SouthweeterntlU6).
           l2.  ln view of Seation 2 of Senate Bill No.
     2, designating this authority a State Agancy, are
     such funds ae cm@ into its poese8slon through
     trur remi8eion6, or from tho sale of aeauritie8,
     State Funds,  and should they be plaid on depooeit
kIonorabl3tom C. Iii= -- page 2




     In the State Treasury subject to State a
     proval of dlsburosmente, or 5s their 8d&58-
     tration and erpend5t~e entirely d58eretion-
     ary in the Appointed Adx5uLieteringBoard~
          A letter from&r. Collima, Treasurer-Comptroller
of this reelamatlon district, which you ottaoh to your in-
q!!, contain8 the t0110wimg ~agrO#~
         ~Aaoordingly* in dlreot reply to your in-
     quiry,there hare beon no Federal Funds actual-
     ly turned over to the District for administra-
     tion by us.
          *The !?edoralGovornPent has, however, ixade
     ava5lable to us, through the Works Progress M-
     x&s&itration, a grant of $4,600,000.00for the
     construction of Possum K5ngdou Dem and Po'zcr
     P a u seAs explained 5nwyletter of the 6th
                l

     these funda were not turned over to the Dim-
     trict, but new earmarltedand rota5ned in the
     U, S. Treasury for disbursenK#ntby the T.P.A.
     agdinst corta5.nconstruttion and material eon-
     tracts, all of which had the prior approval
     and acceptance ofthe U. P. A.
           Vhe various contractors Fesent their es-
      t&&es or 5nvoicos to tho Director of Finance,
      W. I:.A. at Washington, D. C. after off5c5als
      of the District have certified on such state-
      mta   that tho work has been performed, or the
      material roueived. Aftor such statencnts have
      been che0kt3dby the General ACamuMng Depart-
      nent at ?ashIngton ati found to be sorreof and
      5.nconformity ~5th the apvoved contraots, they
      are then paeaod to the Treasurer of the United
      Statoe rho re.&Lts direct to the Payee by U. S.
      Treasury check.m
           In answer to your first question as to vhat con-
 stitutes a compliance by the F%Ieral Government ~5th the
 pr~i~ion~ of the Roclaxzation Ad with reisrmce   to con-
 tributions of Federal funds, you are advised that the Act
 itself ansifersthe question. Sootion 7 of the Act prwidosa

                ls2c.7.     None of the money hereby donated
       &/or         granted to the Brazes AiWt?rConservation
honorable Tom c. cing -- page 3




     and Reclamation Dimtrist shall be made available
     to the Dietriot aa herein &rov5dedfor unless
     ani until the District aball have first   received
     frgn the Unital atatea oi Mea,       or othas a
     grant and/or loan ard/or allokent of auW5aftuit
     mice to reasonably 5x18~s the coaplot5on of any
     unit or Upits of such ~tion          ana em!lp1eted
     systm of 5squwvements a&i oontrol of the Bra208
     River and its tributar5es and safer thereof as
     may be appoved by the Board of later Rqineers
     of the State of Texas, such approval to be eer-
     tified to the Comptroller of the State   by the




          Tb5e Aot further providoer
          *If the grant and/or loan a&or   allotment
     herein referred to shall be received by tho Ris-
     trict from any department of government set up
     a6 an agency by the United States of America, it
     shall bo construed as havlxq baon rocoivsd from
     the United States of A@rica uith5n tha meaning
     of t&56 Act .*
             Giving  effect to ths language used in the first
quotation from this Act, it must be held that the district
has raceived     a loan or grant from tho Federal Government
when the allotment for such purpose has been made.
             The scoond quotation from Sec. 7 of the statute
 5s sufficient,   in our opin5on, to make the grant of
 $I,S00,fjo0.00  available to the district through the WONiS
 progress Adm5nietrationmentioned 5x1tho quoted paragraph
 of Ltr.Collins* letter a sufficient oompllance on the part
 of the Federal Gwernment With this atatute.
            In answer to your second question you 83'0 advised
 that tho funds made available to this reclamation district
 by the State are not to be pald into the State treasury and
 disbursed therefrom. In no uncertain terms th5s statute
 m&es it the duty of the reapeotive collectors of taxes 5n
 the counties of this district to prrythe money vhen colloct-
 ed over to the treasurer of the district. FTwisiot.35s made
 for the expenditure of this money by the district, and like-
 vise provision is mdo for reports of its erpxxlitwes     of
Uonorablo FIXIC. ;5ng - page 4



these tunds to the Comptroller, as sell as an aud5t by
your department of said report, and a return of the re-
port when so audited to the Treasurer of the reelsma-
tion dIetriot. These pw5s5ona ami nay others in
this &it all sba beyond any doubt that the Legislature
intsnded that such funds should be dsposited ~5th the
treasurer of the distrlot rather than the State Treae-
urer and be disbumed  ~0rOfl-m.

           We have no hesftansy in rooting our op5nlos
entirely upon the ~w5850ns of this A0t since our Su-
preme Court has revierod the Act and has sustained its
const5tut5onal5ty,as well as all other attaMcs rhieh
hate been made to date on the Act. We refer to the
case or Bravos River Conservation and Realrmation Dis-
trict t. ir;cCras, 91 6. ??.(2) 606.
         Trusti.ngthat the foregoing ~511 g5ve you the
infomation desired, uo are
                                   Very truly your0

                                 ATTORRXT GSN2IU.LOF TSAC




                                                Assistant